 UNITED GRAPHICSUnited Graphics,Inc.andGraphic Arts Internation-alUnion Local 530,Graphic Arts InternationalUnion,AFL-CIO. Case 19-CA-1736515 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONUpona charge filedby Graphic Arts Interna-tional UnionLocal 530, GraphicArts InternationalUnion, AFL-CIO (the Union)on 15 March 1985,the General Counsel of the NationalLabor Rela-tions Board,by theRegionalDirectorfor Region19, issued a complaint and notice of hearing on 30April 1985against UnitedGraphics,Inc. (the Re-spondent),alleging that it has violated Section8(a)(5) and(1)of theNationalLaborRelationsAct.Copiesof the charge and complaint andnotice of hearing were duly served on the parties.On 6 May 1985 the Respondentfiledan answer tothe complaint denying the commission of anyunfair labor practices and raising an affirmative de-fense.On 21 October 1985the parties filed a stipulationof factsand motion to transfer the case to theBoard.The partiesagreed that the stipulation offacts and attached exhibits constitute the entirerecord in this case,and that no oral testimony wasnecessary or desiredby any of theparties.The par-ties further waived a hearing before an administra-tive law judge and the issuance of an administra-tive law judge's decision, and indicated their desireto submitthe case directly to the Board for find-ings of fact,conclusions of law,and the issuance ofan order.On 16 December 1985 the Board issuedan order approving the stipulation and transferringthe proceedingto theBoard.Thereafter, the Gen-eral Counsel and the Respondentfiled briefs.The National LaborRelations Board has delegat-ed its authorityin this proceeding to a three-member panel.On the entirerecordin this proceeding, theBoard makes the followingFINDINGS OF FACT1.JURISDICTIONUnited Graphics, Inc. is a corporation with anoffice and place of business in Seattle,Washington,where it is engaged in the business of operating acommercial bindery and related operations. Duringthe 12-month period preceding the execution of thestipulation,a representative period,the Respondentin the course and conduct of its business operationssold and shipped goods or provided services from463its facilitieswithin the State of Washingtondirectlyto customers located outside the State,or sold andshipped goods orprovidedservices to customerswithin the State,whichcustomers were themselvesengaged in interstate commerce by other than indi-rectmeans, of a total value in excessof $50,000.During this sameperiod,theRespondent pur-chased and caused to be transferred and deliveredto its facilitieswithin the State of Washingtongoods and materials valued in excessof $50,000 di-rectly fromsources outside the State or from sup-pliers within the State,whichin turn obtained suchgoods and materialsdirectly fromsources outsidethe State.The partiesstipulated, and we find, that the Re-spondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act andthat the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. ' The Stipulated FactsThe Respondent and the Union have enteredinto a seriesof collective-bargaining agreements,the most recent of which waseffective from 1 May1983 through30 April1985.Under section 4(a) ofthatagreement, the Unionis recognized as "the ap-propriatecollective-bargaining representative ofemployees working in classifications listed in thewage section(Appendix `A')." 1 At all times materi-al to this case, the Unionhas been,and is now, theexclusive bargaining representative of such employ-ees under Section 9(a) of the Act with respect torates of pay, wages,hours,and otherterms andconditions of employment.Since at leastAugust 1983the Respondent hasacquired temporaryworkers froman employmentagency called PersonnelPool ofSeattle,Inc. (Per-sonnelPool). Underthe parties'collective-bargain-ing agreement,the Respondent may obtain thesetemporaryworkers wheneverit is unable to obtainsuch employeesthrough the Union.2PersonnelPool selectsthe temporaryworkers and directsthem to reportfor work with the Respondent. TheRespondent's personneloffice playsno role in theselectionor referral of the temporaryworkers andkeeps no records regarding them.These individualsgenerallywork for theRespondentfrom 2 to 4'Appendix "A" of the agreement lists the job classifications as book-binder I,bookbinder II, general worker,and shipper,warehousepersonand/or receiver2The Respondent's section leaders,who are unit members,determinewhen temporary workers are needed.The section leaders first contact theUnion to inquire whether temporary workers are available. If the Unionadvises that it is unable to supply such workers, the section leaders havethe authority to contact Personnel Pool.281NLRB No. 70 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays.After theRespondent's section leaders verifythe numberof hours worked by the temporaryworkers,Personnel Pool bills the Respondent's ac-counting departmentfor theserviceprovided. Thebills that Personnel Pool sends to the Respondentcontain the names of the temporary workers re-ferred, the hoursthey worked,and the amount theRespondent owes Personnel Pool for these serv-ices.Personnel Pool itselfpaysthewages andfringebenefits,if any,of the employees it refers totheRespondent and withholds all payroll taxesfrom the employees' pay.In late 1984 and early 1985 the Union was in-formed by unit employeesthat the temporaryworkers referred to the Respondent by PersonnelPool were performing bargainingunitwork. TheUnion also learned about this time that the tempo-rary workersreferred by Personnel Pool might nothave been receiving wages and benefits in accord-ancewiththe collective-bargaining agreement.3Previously, the Unionhad been aware that the Re-spondent was usingtemporaryworkers.The Unionwas not aware,however,of the amount of thewages andbenefitsthat these workers were paid.On 15 January19854 the Union's president, JohnBachler,wrote a letterto theRespondent stating,"It has come to theUnion's attentionthat yourcompany may not be payingtemporaryemployeesin accordance with the provisionsof your collec-tive bargaining agreement."The letterrequestedthat theRespondent "furnish[theUnion] with thenames and addressesof the temporaryemployees... utilized during the past twelve months and thehourly rateand fringe benefits(if any) which theseemployees received." The letterfurther statedthat the Unionwanted this information in orderthat "the Unionmay be assuredthat [the Respond-ent's]payment for these employees is in accord-ancewiththe collectivebargaining agreement."Shortly thereafter,ina telephone conversation,Bachler explainedto theRespondent's personneldirector, Jo Powers. that the Unionhad informa-tion that the Respondent was usinga temporaryemployee agencyto supply employees,that theseemployees were performing bargainingunitwork,and that they mightnot be receivingthe wages andbenefits set forth inthe parties'collective-bargain-ing agreement. Bachler also said thattheUnioncould not give preferential treatment to one em-ployer in the industry. Powersrespondedthat thetemporary workers were not theRespondent's em-8The Union acquired this knowledge during a dispute with anotheremployer involving temporary workers.* All datesare in 1985unless otherwise noted*Bachler alsowrote such letters to other employers with which theUnion had a collective-bargainingrelationshipployees and,therefore, the Union was not entitledto the requested information.Subsequently, byletterdated 23 January,Powers declined theUnion's information request,stating that"[t]he tem-poraries we use from outside agencies are not em-ployees of United Graphics"and therefore "[t]heprovisions of our labor contract are not applicableto this situation."On 31 January the Union's counsel,William A.Roberts,wrote a letter to Powers in which hestated in pertinent part:The Unionappreciatesyour effortsin callingtheUnion firstwhen you need temporaryhelp.However,the Union does have a legiti-mate concern as to how temporary help isbeing paid when you are not able to obtain re-ferrals from the Union.All persons who per-form bargaining unit work are covered underthe terms of the collective bargaining agree-ment and your arrangements with outsideagencies cannot result in these employeesbeing paid under terms different than the col-lectivebargaining agreement specifies.Ac-cordingly,thiswill serve as the request of theUnion that the information requested in theUnion's letter of January 15, 1985 be furnishedthe Union at the earliest possible date.Powers responded by letter dated 15 February, inwhich she initially noted her understanding that theUnion was seeking the names and addresses of thetemporary employees in order to determine thewages they received. Powers' letter then statedthat the outside employment agencies"simply per-form a service" in providing such workers;that theRespondent is not furnished with the names, ad-dresses, and wage rates of the workers supplied toit;and that,therefore,the Respondent could notcomply with the Union's request.6 Powers addi-tionally requested that all future correspondenceregarding the matter be referred to the Respond-ent's counsel Michael Cavanaugh.On 6 March Roberts wrote Cavanaugh inquiringabout the status of the dispute and stating that theinformation requested by the Union was needed todetermine whether the Respondent was adhering tothe collective-bargaining agreement.In his replyletter dated 11 March, Cavanaugh referred Robertsto Powers' 15 February letter denying the Union'sinformation request and further stated that theUnion"[a]pparently"was requesting informationthat the Respondent does not possess.*Contrary to Powers'statement in that letter,however,the Respond-ent has stipulated,as noted above,that the bills it receives from Person-nel Pool contain the names of the temporary workers UNITED GRAPHICSB. Contentionsof the PartiesThe General Counsel argues that, the requestedinformationisclearly relevant to, the Union's re-sponsibilityto administerand enforce the, collec-tive-bargaining agreement.The General, Counselnotes that the contract itself does not-exclude tem-porary employees- from its coverage; rather, theunitis definedas "employeesworking;in classifica-tionslisted in the wage section(Appendix, A)."The General Counsel furthernotes, that the Re-spondent has-failed to deny that -the temporary em-ployees supplied by Personnel Pool perform unitwork. She therefore argues that the Respondent isobligated to furnish the requested information. Ac-cordingly, relying on the Respondent's stipulationthat Personnel, Pool supplies it with the names ofthe temporary employees, the General Counselcontends that the Respondent violated , , Section8(a)(5) and (1) of ' the , Act by refusing to providethis information to the Union. Moreover, in re-sponse to the Respondent's argumentthat it lacksthe otherinformation`sought, the General Counselasserts that the Respondent nevertheless has a dutyunder, the Act to make a` reasonable effort to securethe requested information and, if that informationremains unavailable,to explain or document thereasonsfor its continued unavailability. The Gener-al Counsel contends, that the Respondent has failedto establish that " it made- a.. good-faith effort toobtain such information from Personnel Pool.The Respondentargues, that it is not required tofurnish any,of the information because the individ-uals about whom the Union has requested informa-tion are note, "employees" of the ` Respondent butrather are employees of Personnel Pool. Further-more, it notes that casual employees, such as thetemporaries here, are not considered part of a bar-gainingunit under Board law even when they aredirectlyemployed by an employer. Therefore,since the parties' collective-bargainingagreementsimply provides that the Union represents "em-ployees" working in unit job classifications, the Re-spondent contends that "[b]oth by law and by con-tract the Union has no jurisdiction over the em-ployees of Personnel Pool." The Respondent alsocontends that the requested information was not inits possessionor readily available, and notes in thisregard that the Union failed to request informationthat is available, that is, the amount the Respondentpays to Personnel Pool for supplying temporaryworkers. The Respondent thus contends that its re-fusalto obtain the requested information from Per-sonnel Pool was,not violative of Section 8(a)(5).465C DiscussionIt is well' established that an employer has an ob-ligation to furnish, on request, ' `information 'neededby the bargaining representative for the pro-per-per-formance of its statutory `duties.NLRB v. Acme In-dustrial Co.,385 U.S. 432, 435-436 (1967). This ob-ligationextends beyond the `pe'riod,of contract ne-gotiations and applies ^ to, labor-management rela-tions ' during - the` term of a" collective-bargainingagreement."Id. .t 436. Information about `the teesand conditions of employment "of bargaining: unitpersonnel is presumptively relevant.Pfizer,Inc.,268 NLRB 916, 918 '(1984); `Timkin RollerBearingCo., '138 NLRB 15 (1962), enfd. 325`F.2d 746, 750(6th Cir. 1963), cert. denied.' 376 'U.S. 971 (064).Although the union has the burden of proving therelevance of information concerning employeesoutside thebargaining'unit, the standard 'for rel-evancy is the"sanie "liberal discovery-type standard" in all cases.Loral - Electronic Systems,253NLRB-851, 85'3 (1980);,Curtiss-Wright- Corp.,,145NLRB -152 (1-963), enfd. 347 F.2d 61 (3d Cir. 1965).In this' case, the Union has, sought informationconcerning the names, addresses, wages, and fringebenefits of temporary workers who, it,-contends,and the Respondent does not dispute, have 'per-formed bargaining unit work.' We note that the par-ties', collective-bargaining agreementdoes not spe-cifically,exclude temporary'' employees from itscoverage. Section 4(a) of the contract simply de-fines the unit as "employees working in classifica-tions listed in [the appendiic to the contract]." TheBoard consistently has held that the type of °infor-mation concerning unit employees that the Unionhas sought here is 'presumptively relevant to theUnion's role as bargainingagent.?Furthermore,even-assumingthat the,temporary workers are non-unit employees, it is clear that, information regard-ing individuals who are engaged in performing thesame tasks as rank-and-file, employees within thebargaining unit "relates directly to the policing ofcontract terms."8 We therefore reject the Respond-ent's contention,, that —it is not required to furnishthe requested information ,because the temporaryworkers, it utilizes are employed by another-,or ,,are casual employees who,, in any event,would be excluded, from the unit. Accordingly, wefind ,that the information sought, by the Union is'relevant to the Union's performance of its obliga-tions as collective-bargaining representative.' See,e.g.,Georgetown Holiday, Inn,235 NLRB 485, 486 (1978) (namesand addresses of strike replacements).8 Globe Stores,227 NLRB 1251, 1253-1254 (1977) (names, rates-of pay,and store of employment of group managers performingthe same tasks asrank-and-file employees).- 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe further find that the Respondent's other de-fense based on nonpossession of the requested in-formation is without merit. The Respondent hasstipulated that Personnel Pool provides it with thenames of the temporary workers. As for the otherinformation requested, there is no evidence that theRespondent has requested Personnel Pool to pro-vide it with the information that the Union hassought.9 The Respondent thus has failed to demon-strate that such information is unavailable.' 0 Ac-cordingly,we conclude that the Respondent hasviolated Section 8(a)(5) and (1) of the Act by fail-ing and refusingto supply theinformation request-ed about the temporary workers'names, addresses,wages, and fringe benefits.CONCLUSIONS OF LAW1.The Respondent, United Graphics,Inc., is anemployerengagedin commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.2.Graphic Arts International Union Local 530,Graphic Arts International Union, AFL-CIO is alabororganizationwithin themeaningof Section2(5) ofthe Act.3.By failing and refusing to furnish informationconcerning the Respondent's use of temporaryworkers that the Union requestedin itsletter of 15January 1985, the Respondenthas engaged inunfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.4.The above-described unfair labor practicesaffect commerce withinthemeaningof Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act,we shall order it to cease and desist therefrom andto take certain affirmative action designed to effec-tuate the policies of the Act. Specifically, we shallorder the Respondent, on request, to furnish to theUnion the information in its possession regardingthe names of the temporary workers supplied byPersonnel Pool.We also shall order the Respond-ent to make a reasonable effort to secure the otherinformation requested in the Union's 15 January1985 letter and, if that information remains unavail-able, to explain or document the reasons for itscontinued unavailability.ORDERThe NationalLaborRelations Board orders thattheRespondent,UnitedGraphics,Inc.,Seattle,Washington,itsofficers,agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to bargaincollectivelyin good faithwith Graphic Arts International Union Local 530,Graphic ArtsInternationalUnion,AFL-CIO byfailing and refusing to furnish information concern-ing the Respondent'suse of temporary workersthat the Union requested in its letter of 15 January1985.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take thefollowing affirmative action neces-sary to effectuate the policiesof the Act.(a)On request,furnish the information in its pos-session regarding the names of the temporaryworkers supplied by Personnel Pool.(b)Make a reasonableeffortto secure the otherinformation requested in the Union's 15 January1985 letter and, if that information remains unavail-able, explain or document the reasons for its con-tinued unavailability.(c)Post at itsfacilityinSeattle,Washington,copies of the attached notice marked"Appen-dix. " 11Copies ofthe notice,on formsprovided bythe Regional Director for Region 19, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintainedfor 60consecutivedaysinconspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shallbe taken bythe Respondentto ensure that the notices are not altered, defaced,or coveredby any othermaterial.(d)Notify theRegionalDirectorinwritingwithin 20daysfrom the dateof this Order whatsteps the Respondenthastaken tocomply.9 InNLRB v Rockwell-Standard Corp.,410 F 2d 953, 958 (6th Cir1969), enfg 166 NLRB 124 (1967), the SixthCircuit noted that a partythat cannotfurnish some ofthe information requested must supply allthat ithas and state under oath that it cannot furnish the rest.10 SeeDoubarn Sheet Metal,243 NLRB 821, 824 (1979)' I If thisOrderis enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted byOrderof the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLaborRelations Board " UNITED GRAPHICS467APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choosenot to engagein any of theseprotected concertedactivities.WE WILL NOT refuse to bargain collectively ingood faith with Graphic Arts International UnionLocal 530,GraphicArts InternationalUnion,AFL-CIO byfailing and refusing to furnish infor-mation concerning our use of temporary workersthat the Union requested in its letter of 15 January1985.WE WILL NOT in any like orrelatedmannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL.., on request, furnish the information inour possession regarding the namesof the tempo-rary workers supplied by Personnel Pool.WE WILL make a reasonable effort to secure theother information requested in the Union's 15 Janu-ary 1985 letter and, if that informationremains un-available, to explain or document the reasons for itscontinued unavailability.UNITED GRAPHICS, INC.